Mr. Chief Justice Cartter
delivered the opinion of the Court:
The petition discloses facts which are fatal to the application for mandamus. A majority of the court are convinced that the writ will not lie in this case. The difficulty here is that the class of individuals on whom the law confers the 20 per cent., are, under the law, to be determined by the Secretary. We do not see how this court can control the action of the Secretary in making, this determination.
*65The right to issue the writ of mandamus to officers of the Government is limited to cases where the duties to be performed are strictly ministerial as in the case of Stokes vs. Kendall, where the duty to be performed was merely to enter a credit on the books of the Department.
Now here the officers of the Government are required to make certain inquiries as to the position and emoluments of certain employees, and to base on these inquiries the payment of certain sums to certain persons who should be found to come within the provision of the law. We think we have no power to interfere with the conclusions of the Secretary derived from that investigation.
Mr. Justice Olin dissented.